 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132Associated Builders and Contractors, Inc., Golden Gate Chapter and Locals 180, 302, 332, 340, 442, 551, 595, 617, and 684, International Brother-hood of Electrical Workers. Case 32ŒCAŒ15647 May 16, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On July 1, 1997, Administrative Law Judge Clifford H. Anderson issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel and the Charging Parties filed answer-ing briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Associated Builders and Contractors, Inc., Golden Gate Chapter, Dublin, Califor-nia, its officers, agents, successors, and assigns, and all its employer members doing business in Northern Cali-fornia, shall take the action set forth in the Order.                                                                                                                         1 In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by maintaining a lawsuit against the Charging Parties, we do so solely on the ground that the Charging Parties™ job targeting program is concerted, protected activity and that, under Manno Electric 321 NLRB 278, 298 (1996), enfd. per curiam mem. (5th Cir. 1997), Respondent™s maintenance of its lawsuit constitutes an interference with conduct that is actually protected by Sec. 7.  We find it unnecessary to pass on his analysis of the General Counsel™s second theory under Loehmann™s Plaza, 305 NLRB 663 (1991).  We also note that in applying Manno Electric to the present case, the judge found that the Respondent violated Sec. 8(a)(1) by maintaining the lawsuit after the issuance of Manno on May 22, 1996.  In the circumstances here, where the General Counsel has not filed exceptions to the judge™s prospective application of Manno and has indicated in his answering brief that a prospective application is acceptable, we adopt the judge in this matter as well. Member Hurtgen concludes that there is a violation under Loeh-mann™s Plaza, supra, rather than under Manno Electric, supra.  Thus, in his view, the violation began on December 23, 1996 (when the General Counsel issued complaint), rather than May 22, 1996 (when the Board issued its decision in Manno).  In this regard, he notes that the violation here began when the instant lawsuit became preempted.  That occurred when the General Counsel formally placed the instant unfair labor practice case before the Board.  See Loehmann™s.  It did not occur when the Board declared that the lawsuit in Manno was preempted.  The fact that the lawsuit in Manno was similar to the instant one does not mean that the lawsuit here became preempted at the moment when Manno was issued.  Rather, under Loehmann™s, the preemption occurred only when the General Counsel issued the complaint. Jeffrey L. Henze, Esq., for the General Counsel. Mark R. Thierman and Carriel Freeston, Esqs. (Thierman Law Firm), of San Francisco, California. Robert E. Jesinger, AW (Wylie, McBride, Jesinger, Sure & Plattan), of San Jose, California, and Peter D. Nussbaum, Esq., on brief, Jeffrey B. Demain and Scott A. Kronland, Esqs. (Altshuler, Berzon, Nussbaum, Berzon & Rubin), of San Francisco, California, for the Charging Parties. DECISION STATEMENT OF THE CASE CLIFFORD H. ANDERSON, Administrative Law Judge. I heard the above-captioned case in trial on March 24, 1997, pursuant to a complaint and notice of hearing issued by the Regional Director for Region 32 of the National Labor Rela-tions Board (the Board) on December 23, 1996. The charge, docketed as Case 32ŒCAŒ15647, was filed on September 3, 1996, by Locals 180, 302, 332, 340, 442, 551, 595, 617, and 684, International Brotherhood of Electrical Workers, AFLŒCIO (the Charging Parties or the Locals) against the Associated Builders and Contractors, Inc., Golden Gate Chapter (the Re-spondent). Posthearing briefs were due on June 2, 1997. The complaint, as amended at the hearing, generally alleges that the Respondent filed a lawsuit against the Charging Parties in the Superior Court in and for the city and county of San Fran-cisco, California, against the Unions and has filed, maintained, and advanced that lawsuit (sometimes the lawsuit) through vari-ous stages and in various courts thereafter violating Section 8(a)(1) of the Act. The Respondent admits its actions respecting the litigation, but denies that its conduct has violated the Act. FINDINGS OF FACT All parties were given full opportunity to participate at the hearing, to introduce relevant evidence, to call, examine and cross-examine witnesses, to argue orally, and to file posthear-ing briefs. On the entire record, including helpful briefs from the Gen-eral Counsel, the Charging Parties, and the Respondent, and from my observation of the witnesses and their demeanor, I make the following1 I. JURISDICTION The Respondent, a California corporation, with an office and place of business in Dublin, California, operates a not-for-profit trade association comprised of ﬁnonunionﬂ employers in the construction industry. The Respondent™s member employers collectively, and numerous members individually, meet one or more of the Board™s jurisdictional standards. The Respondent, itself, in the year preceding the issuance of the complaint, sup-plied services valued in excess of $50,000 to members of the Respondent who themselves meet one of the Board™s jurisdic-tional standards other than indirect inflow or indirect outflow. The above facts establish, and I find, that the Respondent and its member employers individually meeting the Board™s jurisdictional standards as described above, are employers within the meaning of Section 2(2) of the Act and are employ-ers engaged in commerce within the meaning of Section 2(6) and (7) of the Act.  1 As a result of the pleadings and the stipulations of counsel, there were few disputes of fact regarding collateral matters. Where not oth-erwise noted, the findings are based on the pleadings, the stipulations of counsel, or unchallenged credible evidence. 331 NLRB No. 5  ASSOCIATED BUILDERS & CONTRACTORS 133Respecting matters relevant he
rein including the mainten-
ance of the lawsuit described infra, the Respondent has func-
tioned as an agent of its memb
ers within the meaning of Sec-
tion 2(13) of the Act. As an agent of its members as discussed 
below, the Respondent is now and 
has at all times material been a person and an employer engaged in commerce within the 

meaning of Section 2(1), (2),
 (6), and (7) of the Act. 
II. LABOR ORGANIZATIONS 
The Charging Parties are, and each of them is, labor organi-zations within the meaning of Section 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES 
A. Background 1. The job targeting programs 
The Charging Parties are constit
uent locals of the Interna-
tional Brotherhood of Electrical Workers and represent em-
ployees in the electrical trade in various geographical areas in 
Northern California. Many represented employees are em-
ployed by ﬁunionﬂ construc
tion contractors who compete against ﬁnonunionﬂ contractors 
for construction work. The Charging Parties favor the success of the employers who em-
ploy their members, but are aware that the ﬁnonunionﬂ contrac-
tors have significantly lower tota
l wage and benefit costs than 
ﬁunionﬂ contractors who are often at a competitive disadvan-
tage in bidding for particular construction work. 
Given this circumstance, all the Charging Parties save Local 
442 have at relevant 
times put in place a
nd maintained job tar-
geting programs (sometimes JTPs
) designed to assist ﬁunionﬂ contractors compete on particular jobs. While the particular 
JTPs operated by the various Locals are not identical in provi-

sions, procedures, or precise operation, generally they work as 
follows. An employer with a contract with the Local informs 
the Local of particular jobs fo
r which the employer faces ﬁnon-
unionﬂ competition. The Local applies its own criteria to de-
termine if the particular job should be ﬁtargeted.ﬂ In the event 
the Local chooses to ﬁtargetﬂ 
the job, the LocalŠutilizing the 
signatory contractor™s estimate of the total hours of work the 

job will entail and the per work
 hour subsidy amount it wishes 
to commit to the projectŠarri
ves at a total target amount. 
The Local notifies the signatory contractor or contractors of 
the targeted amounts committed by the Local to the particular 
job and the contractors presumably take the commitment into 
account in biding on the targeted job. In the event a signatory 
contractor in fact gets the targeted work, the agreement be-
tween the signatory contractor and the Local is formalized and, 
given compliance with that formal agreement, the contractor 
receives as a directly paid 
subsidy the established hourly 
amount for each hour worked on the job by the contractor™s 
represented employees up to the estimated maximum number 
of hours. Save for the moneys paid under the agreement, the 
employer, the represented employees, and the Local follow the 
collective-bargaining agreements as on non-JTP jobs. 
The JTP funds the Locals pay to
 the contractors are obtained 
from Local members™ ﬁworking duesﬂ which are based on the employees™ hours of work. The dues are authorized by the 
membership in a secret-ballot vote. The Locals have various 
procedures for the payment of such dues, but in every case all 
moneys are paid from employees™ wages which are the sole 
source of JTP payments to contractors. 
2. The lawsuit 
On July 8, 1994, the Respondent filed an action
2 in San 
Francisco Superior Court against the Charging Parties.
3 The 
complaint was captioned a ﬁCom
plaint for Injunction, Dis-
gorgement and Equitable Relief 
to Stop Job Targeting with 
Public Works Money Business & Professions Code §§ 17200 
et. seq.ﬂ Paragraph 3 of the 
lawsuit asserts, in part: 
 In addition to bringing this action
 for the benefit of itself, its 
members and the general public pursuant to California Busi-
ness and Professions Code Sect
ion 17204, ABC brings this 
action it its own name on behalf of its members because: (a) 
its members would otherwise have standing to sue in their 
own right, (b) the interests it seeks to protect are germane to 
the organization™s purpose: and (c
) neither the claim asserted 
nor the relief requested requires the participation of individual 
members in the lawsuit. 
 The lawsuit contends that each Charging Party
4 operated a JTP 
from 1990 to the filing of the suit which was, inter alia, an 
ﬁunlawful, unfair and fraudulent 
business act or practiceﬂ in 
violation  of  California  Business  & Professions  Code §17000 
which generally prohibits unfai
r business practices. The Re-
spondent™s lawsuit by its terms sought to preclude the Charging 
Parties™ use of JTPs on state public work projects and sought the disgorgement of all moneys deducted from employees™ 
wages used for JTP payments and other relief. 
The Charging Parties filed an answer on or about August 22, 
1994, admitting, save for Local
 442, the existence and opera-
tion of job targeting programs in each Local, denying that they 
had violated the law and alleging, inter alia, the lawsuit was 
preempted by Federal law. On the same date, counsel for the 
Charging Parties wrote to counsel
 for the Respondent request-
ing that Local 442 be dismissed from the lawsuit without preju-

dice based on the representation 
that Local 442 ﬁhas never had a job targeting program.ﬂ 
The Charging Parties filed a notice of removal with the 
United States District Court, No
rthern District of California
5 based on a preemption theory. In 
that Federal action, District 
Court Judge William Orrick deni
ed the Respondent™s motion to 
remand the matter to state court on December 15, 1994, and 
entered judgment on the pleadings
 for the defendant Charging 
Parties dismissing the action on June 1, 1995. Thereafter, the 

Respondent filed a timely appeal of Judge Orrick™s decision 
with the United States Court of Appeals for the Ninth Circuit. 
On March 27, 1997, the circuit court6 reversed the District Court™s decision and remanded th
e action to state court. On 
May 12, 1997, the circuit panel, 
amending its original decision 
                                                          
 2 The filing was captioned: Associ
ated Builders and Contractors, Inc., Golden Gate Chapter v. Inte
rnational Brotherhood of Electrical 
Workers, AFLŒCIO (IBEW): Local Union No. 302, Local Union No. 
180, Local Union No. 332, Local Union No. 340, Local Union No. 442, 
Local Union No. 551, Local Union No. 591, Local Union No. 595, 
Local Union No. 617, Local Union No. 684, and Does 1Œ150, inclu-
sive, docketed in the Superior Court as Case 962220. 
3 Local 591 was also named. That Local has merged with Local 595 
and is no longer a separate entity. 
4 Local 442 was specifically named as a defendant and, at par. 31 of 
the complaint, the Respondent alle
ged: ﬁupon information and belief 
and based upon reports filed with 
the United States Department of 
Laborﬂ Local 442 collected $80, $665 in job targeting money in its 

fiscal year 1992. 
5  Docketed as CŒ94Œ02890ŒWHO. 
6 109 F.3d 1353 (9th Cir. 1997). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134in part, denied the Charging Parties™ petition for rehearing and 
the Charging Parties™ suggestion for rehearing en banc. The 
opinion of Circuit Judge Fletcher 
addresses in substantial part 
the issue of whether or not the state law claims of the Respon-
dent were preempted by § 301 of
 the Labor Management Rela-tions Act of 1947 as the Federal 
District Court had ruled. The 
opinion found the Respondent™s state lawsuit was not properly 
preempted ﬁfor § 301 preemption purposes.ﬂ It vacated the 
Federal District Court™s decision
 and remanded to the district 
court with instructions to remand to the state court with the 
following caveat at footnote 7: 
 In so holding, we do not express a view on the merits of 
ABC™s state-law claims. Furthermore, our decision in no way 
precludes appellees from raisin
g the defense of federal labor 
law preemption in state court. See 
San Diego Bldg. Trades 
Council v. Garmon,
 359 U.S. 236 (1959) (when an activity is 
arguably subject to Section 7 or 8 of the National Labor Rela-
tions Act, the states as well as the federal courts must defer to 
the exclusive proficiency of the National Labor Relations 
Board); 
Lodge 76, Int™l Ass™n of Ma
chinists v. Wisconsin Em-
ployment Relations Commin, 
427 U.S. 132 (1976 ) (self-help 
economic activities must be free 
of state regulations so that 
Congressional intent in enacting the fedeeral law of labor rela-
tions will not be frustrated). These issues, however, must be 
addressed by the state court in
 which they were originally 
filed. 
 At the time of the final filing of positions by the parties, the 

lawsuit was in the process of moving from the Federal Circuit 
Court to the district court and on to the State Superior Court. 
B. Analysis and Conclusions 
1. Preliminary matters 
a. The Respondent™s assertion the Board lacks jurisdiction 
The Respondent contends on brief at 2: 
 [T]he Regional Director lacks ju
risdiction to issue a complaint 
since the Respondent is not an employer under Section 2(2) of 

the Act. As alleged by the Regional Director, an agency rela-
tionship exists between the Respondent and its members. 
However, such a relationship cannot exist for the purposes of 
this action since the Respondent does not ﬁrepresentﬂ any em-
ployers for purposes of labor relations: the association neither 
engages in collective bargaining on behalf of its members nor 
directs the course of [their] labor relations. 
 The General Counsel, in the original complaint at paragraph 
3, subparagraph (a) alleged that
 the Respondent was acting as 
an agent of its members ﬁwith respect to multiple trade and 
labor relations matters, includi
ng the Lawsuit defined herein 
below.ﬂ The Respondent™s claim that it does not engage in la-
bor relations is insufficient to defeat this allegation. I find the 
lawsuit itself to have been undertaken by the Respondent on its 
members behalf and that this fact alone is sufficient to meet the 
evidentiary requirements to esta
blish the Respondent™s agency 
for purposes of the instant action. 
As noted, supra, the lawsuit filed and maintained by the Re-
spondent on its face represented at paragraph 3: 
 In addition to bringing this action
 for the benefit of itself, its 
members and the general public pursuant to California Busi-
ness and Professions Code Section, Respondent brings this 
action in its own name on behalf
 of its members because: (a) 
its members would otherwise have standing to sue in their 
own right, (b) the interests it seeks to protect are germane to 
the organization™s purpose: and (c
) neither the claim asserted 
nor the relief requested requires the participation of individual 

members in the lawsuit. 
 The record contains no suggestion that the lawsuit was modi-
fied in these regards during the various stages it has experi-
enced to date. 
In the absence of contrary evidence and based on the original 
pleadings, I find that the Respondent in filing the lawsuit was 
acting, as it asserted in the complaint, on behalf of its members 
and that the Respondent is therefore properly named and in-

cluded in the complaint on that basis. I further find that the 
Respondent is properly included 
as an employer in its own 
right. Further, as the Board noted in 
Manno Electric,
321 NLRB 278 fn. 3 (1996), it is appropriate to include individuals 
as respondents in wrongful lawsuit unfair labor practice pro-
ceedings to ﬁavoid frustrating the remedial purposes of the Actﬂ 
where there is established res
ponsibility for filing and maintain-
ing the challenged lawsuit. 
  The General Counsel amended his complaint at the hearing 
without objection by the Respondent
 to specifically allege: (1) 
that the Respondent was also an employer with at least one 
statutory employee; (2) that the Respondent on its own met the 
Board™s jurisdictional standards; and (3) that the Respondent 
was an employer within the meaning of Section 2(2), (6), and 

(7) of the Act. The Respondent am
ended its answer to admit the 
former two amended allegati
ons. Based on the amended com-plaint and answer, I found, supra, in the jurisdictional section of 
this decision that the Respondent was an employer engaged in 

commerce. Thus, there is a second, independent, basis for find-
ing the Respondent subject to 
the strictures of the Act. 
Given all the above, I find th
e Respondent™s jurisdictional 
argument lacks merit. 
b. The Respondent™s assertion of a 10(b) defense 
The Respondent contends that since the lawsuit was filed 
substantially more than 6 months before the filing of the charge 

and, since no actions were undertaken by it in furtherance of its 
lawsuit during the 6-month period preceding the filing of the 
instant charge, the case must be
 dismissed. The General Coun-
sel responds with the Board™s decision in 
Roofers Local 30 

(Grundle Construction Co.),
307 NLRB 1429, 1430Œ1431 
(1992), enfd. 1 F.3d 1429 (3d Cir. 1993). The case stands for 
the proposition that the refusal to
 withdraw a lawsuit may be an 
action sufficient to violate Section 8 of the Act. In agreement 

with the General Counsel and in reliance on the cited case, I 
find Section 10(b) of the Act to be no impediment to the allega-
tions of the complaint. 
c. The Respondent™s assertion of misconduct and prosecutorial 
bias and prejudice 
(1) Alleged bias of the General Counsel 
The Respondent asserts on brief at 3Œ4: 
 If any complaint can be characterized as retaliatory, it 
is the complaint issued against Respondent in this action. 
Respondent has vigorously ca
mpaigned against the poli-
cies of this General Counsel and has testified before Con-
gressional hearings on the misuse of the NLRB™s budget in 
bringing frivolous 10(j) actions instead of normal unfair 
labor practice procedures. Respondent has every right to 
 ASSOCIATED BUILDERS & CONTRACTORS 135petition the government to remedy illegal practices occur-
ring in the bidding process for state public work contracts. 
See testimony of Fred Feinstein attacking Mark R. Thier-
man™s letter to Congressman
 Fawell, 1995 BNA Daily La-
bor Report 207, d34 (Oct. 26, 1995) (Attached [to the Re-
spondent™s brief] as Appendix A). 
Considering that the JTP as operated by the Charging 
Parties necessarily skews the prevailing wage rate, it is in-
comprehensible how ABC™s action, even if unsuccessful, 
can be retaliatory, let alone baseless. The only reason for 
the General Counsel to stretch the law to this extreme is to 
punish Respondent for its right to express a political view 
opposed by the General Counsel. 
 Fred Feinstein at all relevant times has been the General Coun-
sel. Mark Thierman has at all 
relevant times been counsel for 
the Respondent both in the lawsuit and herein. 
The relevant portion of the Ge
neral Counsel™s statement to 
Congress in the noted reference occurs in a discussion of Board 
use of Section 10(j) of the Act: 
 In this respect, I must take issue with the testimony of Mr. 
Thierman concerning the Petrochem case. As the attached let-
ter from Regional Director James Scott to Representative 
Frank Riggs suggests, and as is further supported by the Dis-

trict Court™s grant of a 10(j) injunctionŠunder the ﬁhighﬂ 9th 
Circuit standardŠI believe the Region was warranted in pro-
ceeding as it did in that case. 
 The Respondent™s briefs appendix 
also contains the referenced 
letter from Regional Director Sc
ott to Congressman Riggs. That 
letter defends Regional actions 
in the Petrochem caseŠa case 
not in any way connected to the instant caseŠin which Thier-
man represented the respondent. 
Having considered all the above
, I find there is insufficient 
evidence of bias and prejudice on behalf of the General Coun-
sel toward counsel for the Responde
nt to allow me to deal with 
the instant complaint on any basis other than its merits.
7 I sim-ply find no basis for discounting or
 dismissing any or all of the 
complaint allegations because 
of prosecutorial misconduct on 
the part of Fred Feinstein. The Respondent™s argument is there-
fore rejected. 
(2) Alleged misconduct by the Regional Director 
By motion dated June 17, 1997, the Respondent moves that 
the complaint be dismissed because the Regional Director for 
Region 32 sent to both counsel for the Respondent and directly 
to the Respondent, with copies to the Charging Parties and their 
counsel herein, a variant of the 
ﬁLoehmann™s letterﬂ
8 sent by 
Regional Directors announcing the 
issuance of an unfair labor 
practice complaint and the assertion that a particular lawsuit is 

preempted by virtue of such complaint. The letter at issue, 
dated June 10, 1997, identifies
 the instant case and lawsuit
.9 It 
                                                          
                                                                                             
7 Were it otherwise, issues would remain respecting whether the ma-
terials included with the Respondent™s posthearing brief are properly 
considered. 8 The Board in Loehmann™s Plaza, 
305 NLRB 663 fn. 56 at 671 
(1991), suggested the General Counsel issue to the parties and the 

relevant court the type of letter at issue, herein, and provided a model
 at 
appendix C pp. 675Œ676. The practice has apparently been followed 
thereafter by the General Counsel. 
See, e.g., a similar letter in 
Geske & 
Sons, 
317 NLRB 28, 49 (1995). 
9 Although the record does not make it clear, the lawsuit may have 
been formally returned or at least be
en in the process of being returned 
asserts that under Manno Electric, supra, 321 NLRB 278, 295Œ
298, and Loehmann™s Plaza, 
supra
, 305 NLRB 663, the state 
court jurisdiction is preempted. The Regional Director™s letter 
concludes: 
 Accordingly, be advised that you are required, within 7 days 

from the date the United States District Court remands this 
case to the state court, to cease and desist from prosecuting 
said state court lawsuit and to take all necessary steps to seek 
a stay of the state court proceeding. If Associated Builders 
and Contractors, Inc., Golden Gate Chapter fails to heed these 
instructions, it may be subject to additional liability under 
Section 8(a)(1) of the Act. 
 The Respondent™s objection is not 
to the Regional Director™s 
issuance of the letter, but rather to the service of the letter di-
rectly on his client, the Respon
dent.  Counsel argues the letter 
is ﬁdirect communication to a client known to be represented by 
counsel [and] is calculated 
to undermine the confidence of 
the client in its lawyer, thus eroding the attorney client rela-
tionship.ﬂ [Emphasis in original.] 
The General Counsel filed a response on June 24, 1997, ar-
guing: (1) that there is no prohibition in the Board™s Rules and 
Regulations respecting ex parte communications by the General 
Counsel with a litigant, (2) were in some fashion the communi-

cation an improper communicati
on the matter would never 
involve any remedy limiting the complaint, and (3) the com-

munication at issue was a Boar
d directed communication which 
must be served on the Respondent as well as its counsel. The 

Respondent, on June 26, 1997, 
filed additional argument. 
I accept as correct counsel for the Respondent™s contention 
that the submitted letter was sent to the parties named on its 
face, including the Respondent dire
ctly as well as counsel for 
the Respondent, on or about the date it bears. I find, however, 
as the General Counsel argues, th
at the letter complained of is 
more in the nature of a formal action by the Regional Director 

such as the issuance of a complaint or notice of hearing, which 
under the Board™s Rules are to be served on the parties directly 
as well as on their counsel. Such
 documents, like the instant complaint, the various notices of 
hearing dates, notices of hear-
ing postponements, etc., were uniformly sent both to counsel 
and to the parties directly incl
uding the Respondent. Indeed the 
instant decision will be so served. 
I do not find such documents constitute potential ﬁskip coun-
selﬂ communications. I therefore find the Regional Director in 

issuing the attached letter has not engaged in misconduct. I 
therefore overrule the Respondent™s motion to dismiss the 
complaint based on such
 alleged misconduct. 
2. Basic law of wrongful
 litigation under the Act 
Before considering the views of the parties on the merits of 
the allegations, it is appropriate to briefly consider the high-
lights of the relevant decisiona
l law respecting lawsuits under 
the Act. 
a. The utilization of state judici
al processes to achieve a result 
inconsistent with the Act 
From the very beginning of the administration of the Act the 
relationship between the Act™s regulation of activities falling 

within Sections 7 and 8 of the Act and the various laws of the 
several States has been contentious and the cases addressing  to the state court from the Federa
l court prompting issuance of the 
letter.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136that conflict have often reached
 the Supreme Court. Justice 
Frankfurter for the Court in 
San Diego Bldg. Trades Council v. 
Garmon, 359 U.S. 236, 244Œ245 (1959): 
 When it is clear or may be fairly be assumed that the activities 
which a State purports to regula
te are protected by §7 of the 
National Labor Relations Act, or constitute an unfair labor 

practice under §8 due regard for the federal enactment re-
quires that state jurisdiction must yield. 
. . . . 
At times it has not been clear whether the particular 
activity regulated by the States was governed by §7 or §8 
or was, perhaps, outside both 
these sections. But courts are 
not primary tribunals to adjudicate such issues. It is essen-
tial to the administration of the Act that these determina-
tions be left in the first instance to the National Labor Re-
lations Board. 
. . . . When an activity is arguably subject to §7 or §8 of the 
Act, the States as well as the federal courts must defer to the 
exclusive competence of the National Labor Relations Board 
if the danger of state interference with national policy is to be 
averted. 
To require the States to yield to the primary jurisdic-
tion of the National Board does not ensure Board adjudica-
tion of the status of a disputed activity. If the Board de-
cides, subject to appropriate 
federal judicial review, that 
conduct is protected by §7, or prohibited by §8, then the 
matter is at an end and the States are ousted of all jurisdic-
tion.  The Supreme Court further held in 
Brown v. Hotel Employees 
Local 54, 468 U.S. 491, 502Œ503 (1984), that where a respon-
dent attempts to ﬁregulate conduct
 that is actually protected by 
federal law . . . preemption follow
s not as a matter of protecting primary jurisdiction, but as a 
matter of substantive right.ﬂ 
The doctrine is not without subtlety. In
 Sears, Roebuck v. 
Carpenters, 
436 U.S. 180 (1978), the Court made clear that 
there are situations where preemption does not occur respecting 

arguably protected activity unless and until the Board becomes 
involved in the matter. In 
Longshoremen ILA v. Davis, 
476 U.S. 
380 (1986), the Court addressed the timing of preemption in the 
context of various types of Board involvement. 
The Board™s approach to situa
tions where a respondent sues 
in a state forum seeking a resu
lt inconsistent with Section 7
10 or 
8 of the Act has evolved in light of the Court™s holdings. In 
Loehmann™s Plaza, 305 NLRB 663 (1991), the Board estab-lished a process of analysis fo
r determining state lawsuit pre-
emption issues. While the Boar
d decision discusses relevant 
Board and court law at length and presents its analysis in depth, 
relevant here in abbreviated form is the Board™s determination 
that, with respect to ﬁarguablyﬂ preempted matters, respon-dents™ lawsuits are not preempted and the respondents™ pursuit 

of the litigation, by virtue of the fact of preemption,
11 is not                                                           
                                                                                             
10 While only employees engage in Sec. 7 activities, suits against la-
bor organizations may be regarded as injurious to the Sec. 7 rights of 
the union™s represented or otherwise involved employees. 
Diamond Walnut Growers, Inc., 
312 NLRB 61, 69 (1993), enfd. 53 F.3d 1085 
(9th Cir. 1995). 
11 The pursuit by a respondent of pre-NLRB complaint state court 
litigation, like other state litigation, generally, may violate the Act 

under a separate type of analysis established by the Supreme Count in 
illegal prior to the time the General Counsel issues his com-
plaint. When the General Counsel has issued an unfair labor 
practice complaint respecting the matter, the matter is thereaf-
ter, by virtue of the simple fact of issuance of the complaint, 
preempted and the continued pursuit of the state court lawsuit 
by the respondent thereafter violat
es Section 8(a)(1) of the Act 
irrespective of the existence of a retaliatory motive of the re-
spondent in pursuing the state court litigation. 
b. The baseless and retaliatory lawsuit 
The Board has found respondents™ initiation and prosecution 
of lawsuits-independent of issues of preemption-violate the Act where they seek to retaliate against activity protected by the 

Act. The Board in such cases looks to the existence of a ﬁrea-
sonable basis upon which to assert
ﬂ the lawsuit as well as other 
factors in determining if the respondent prosecuting the lawsuit 
did so with an illegal motive. See, e.g., 
Power Systems, Inc., 
239 NLRB 445 (1978). 
The Supreme Court in 
Bill Johnson™s Restaurants v. NLRB, 
461 U.S. 731 (1983), considered the Board™s handling of state 
lawsuits contended to be base
less and prosecuted with improper 
motive. The Court agreed with the Board that improperly moti-
vated lawsuits in state courts 
lacking a reasonable basis could 
violate the Act. The Court held, however, that the Board may 
not halt a state courts lawsuit 
regardless of the plaintiff™s mo-
tives unless the suit on its merits lacked a reasonable basis in 

fact or law. The Court held that where genuine issues of mate-
rial factual or state-law disputes are presented, the Board must 
defer judgment and await the state courts™ determination of the 
merits of the lawsuit. The Court 
clearly separated this type of 
case from the cases involving Fede
ral preemption asserting in 
part at footnote 5: 
 It should be kept in mind that what is involved here is an em-
ployer™s lawsuit that the federal law would not bar except for 
its retaliatory motivation. We are not dealing with a suit that is 
claimed to be beyond the jurisdiction of the state courts be-
cause of federal-law preemption, 
or a suit that has an objec-
tive that is illegal under federal 
law. Petitioner concedes that 
the Board may enjoin these latter types of suits. [Citations to 
litigant briefs omitted.] Nor could it be successfully argued 
otherwise, for we have upheld Board orders enjoining unions 
from prosecuting suits for enfor
cement of fines that could not 
be lawfully imposed under the Act, [citations omitted] and 
this Court has concluded that, at the Board™s, request, a Dis-
trict Court may enjoin enforcement of a state-court action 
ﬁwhere [the Board™s] federal power pre-empts the field.ﬂ 
NLRB v. Nash-Finch Co., 
404 U.S. 138, 144 (1971). 
 3. The General Counsel™s theori
es of a violation of Section 
8(a)(1) of the Act 
The General Counsel argues that the Respondent™s prosecu-
tion of and failure to withdraw
 the lawsuit violated Section 
8(a)(1) of the Act under four separate theories. 
The Government™s first theory is
 that the instant case is con-
trolled by the Board™s decision in 
Manno!Electric, Inc.,
 321 
NLRB 278 (1996), which held that job targeting programs are 
protected concerted activities under the Act and state lawsuits 
suits attacking such activities are contrary to and preempted by 
the Act. The General Counsel a
nd the Charging Parties argue 
 Bill Johnson™s Restaurants v. NLRB, 
461 U.S. 731 (1983). The 
Bill 
Johnson™s Restaurants 
doctrine is discussed immediately, infra. 
 ASSOCIATED BUILDERS & CONTRACTORS 137that since the Charging Parties™ job targeting programs are at-
tacked by the Respondent in it
s state lawsuit, which lawsuit was, therefore, clearly preempted by the National Labor Rela-

tions Act on May 22, 1996, the date the Board™s decision in 
Manno Electric issued, the Respondent™s actions thereafter in 
maintaining its lawsuit violated Section 8(a)(1) of the Act. Un-

der this
 Manno Electric theory, which, the General Counsel 
argues, has its roots in the Court™s decision in 
Brown, 
supra, the 
Respondent™s action in maintaining and inaction in declining to 
withdraw its lawsuit has been illegal and in violation of Section 
8(a)(1) of the Act at all time
s on and after May 22, 1996, irre-
spective of questions of the Respondent™s motivation in main-

taining and refusing to withdraw the action. Thus, the General 
Counsel argues that Board law is clearly established on the 
issues of JTPs being protected 
activity and that state lawsuits 
challenging them are preempted. Accordingly, argues the Gen-
eral Counsel on brief, since the critical facts are not in dispute, 
finding a violation herein should be essentially automatic. He 
argues on brief at pages 7Œ8: 
 In the instant case, the Board has already held in 
Manno that operating a job targeting program constituted
 activity that is 
actually protected
 [underlining in original] 
by Section 7 of the Act.
5 Furthermore, the Board held in 
Manno that an employer violated Section 8(a)(1) by filing 
and prosecuting a lawsuit which 
sought to declare this JTP 
to be illegal under a Louisiana state law. In the face of the 
Manno decision, the Respondent has continued to prose-cute the Lawsuit seeking to 
have the instant JTP™s found 
unlawful under a different state law.
6 If the Respondent 
prevails in this suit, the Uni
ons will be placed in a position 
where they are faced with conflicting federal and state de-
cisions where compliance with both would be a ﬁphysical 
impossibility.ﬂ The Court in 
Florida Lime [& AlIvocado 
Growers, Inc. v. Paul
, 373 U.S. 132, 142Œ43 (1963),] held 
that a state court statute or lawsuit which attempts to 
achieve this goal is preempted by the Supremacy Cause. 
Accordingly, the instant case boils down to a routine ap-
plication of established law (i.e., 
Manno) to a stipulated 
set of facts. Such a process can have no result other than a finding that the Lawsuit was preempted from the date that 
Manno issued. [Footnote omitted.] 
___________________
 5 In 
Manno, 
the Board held that certain job targeting programs 
constituted activity that was actually protected under the Act. 
While these job targeting programs are not the same ones that are 
at issue in the instant case, both sets of programs are run by locals 

of the International Brotherhood of Electrical Workers, and both 
sets of programs, in all material aspects, are identical. According, 
under 
Manno, 
it has already been established that the instant job 
targeting programs are actually pr
otected as well. Any contention 
by the Respondent that the General Counsel is required to reliti-

gate, in each new employer attack on an IBEW job targeting pro-

gram, that said program was actually protected as well, is simply 
an invitation for the Administrative Law Judge to overrule 
Manno, 
something which is beyond the scope of his authority. 
6 Since the Manno 
decision did not issue until May 22, 1996, 
the Respondent was only on notice that its suit was preempted as 
of that date. However, since the Respondent continued to prose-
cute the Lawsuit after that date, its conduct was unlawful from 

that date on. 
 The General Counsel™s second theory is that the Respon-
dent™s state lawsuit was preempted in its entirety as of the date 
the instant NLRB complaint issued. This lesser included theory 
is similar to the initial theory set forth above, but takes the more 
conservative view that the Respondent™s state court lawsuit 
against the job targeting progr
ams was not clearly preempted 
but rather ﬁarguablyﬂ preempted and, therefore, under 
Loeh-
man™s Plaza, 305 NLRB 663 (1991), was preempted only upon 
the issuance of the General Counsel™s complaint herein on De-
cember 23, 1996, and the Respondent™s conduct in supporting 
and maintaining the lawsuit, while perhaps not violative of the 
Act until that date, became so thereafter. 
The Government™s third theory is limited to the special situa-
tion of Local 442 which, there is no dispute, has never been 
involved with a job targeting program. The General Counsel 
argues that well before March 3,
 1996, the limit of the reach of 
the current charge under the 
6-month limitation of Section 
10(b) of the Act, the Respond
ent knew or should have known 
this was true and therefore that Local 442, under any and all 
theories in contest, was not a proper defendant in its state court 
action. Accordingly, the lawsu
it is without factual support and 
is ﬁbaselessﬂ with respect to Lo
cal 442, since that entity never 
operated nor maintained a job 
training program. The General 
Counsel and the Charging Party Local 442 argue the mainte-
nance of a baseless lawsuit against Local 442 by the Respon-
dent on the facts of this case s
hould be held retaliatory. Given 
these two findings, the Respondent™s maintenance and failure to 
withdraw its lawsuit as to Local 442 should be found violative 
of Section 8(a)(1) of the Ac
t with respect to Local 442. 
Fourth and finally, the General 
Counsel asserts that respect-ing the lawsuit as to all Charging Parties, even if it is found that 
the Respondent™s state lawsuit 
is not preempted, it should be 
found to be baseless and retaliator
y and hence a violation of the 
Act citing the Court™s decision in 
Bill Johnson™s Restaurants, supra. Under this fourth theory, the General Counsel urges that 
the final analysis of the issue 
of the lawsuit™s merit should be 
deferred until the state lawsuit 
has been dismissed or with-
drawn. The Charging Parties substa
ntially support the General 
Counsel™s positions and arguments, although they argue it is 
unnecessary on the facts of this case to defer any determina-
tions until the conclusion of the state lawsuit. The Respondent 
opposes each theory of a violation of the Act. The General 
Counsel™s arguments and the arguments of the Charging Parties 
and the Respondent will be addressed below. 
4. The General Counsel™s 
Manno Electric 
theory 
As noted, the Government argues that the Respondent™s law-
suit was preempted in its entirety on May 22, 1996, the date the 
Board issued its decision in 
Manno Electric, 
321 NLRB 278 
(1996). In Manno 
the Board considered an employer™s state 
court lawsuit against a local of 
the International Brotherhood of 
Electrical Workers sounding, in part, in a claim that the local 
participated in a job targeti
ng program which was intended to 
benefit union members and union signatory contractors to the 
detriment of the employer a
nd other nonunion contractors and, 
in so doing, committed unfair trade practices and wrongfully 

and intentionally damaged the
 employer. The General Counsel 
alleged that the employer™s filing and maintenance of its state 
lawsuit violated Section 8(a)(1) of the Act. The Board found a 
violation of the Act in the employer™s maintenance of the law-
suit against the job training program and affirmed
12 the admin-
istrative law judge who analyzed
 the issue as follows at 298: 
                                                          
 12 The Board panel in 
Manno 
comprised of Chairman Gould and 
Members Browning and Cohen.  Ch
airman Gould and Member Brown-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138 In paragraph 5 [of the state lawsuit] the Plaintiff [in the 
state lawsuit, a respondent in the Board action] complains 
that a ﬁjob targeting programﬂ 
was utilized by the Defen-
dant [in the state lawsuit, the charging party local in the 
Board action] with the intent of injuring and restraining 
the trade of 
Manno Electric
 and benefiting the Union, its 
signatory employers, and its members. Whether the Plain-
tiff may pursue a state lawsuit on such a claim depends on 
whether the ﬁjob targeting programﬂ is protected by the 
Act. 
The ﬁjob targeting programﬂ is a practice utilized by 
the Union to make possible competitive bidding for jobs 

by union contractors against nonunion contractors. It 
works this way. The Union supplements the wages of the 
employees of certain union contractors so that they may 
bid on a parity with nonunion 
contractors whose payscale 
is lower. By this method the Union is able to maintain the 
union wage scale on the job and obtain work for its mem-
bers. Obviously, it also benefits the union contractor.
 Section 7 [of the Act] provides that employees shall 
have the right ﬁto engage in other concerted activities for 
the purpose of . . . other mutual aid or protection.ﬂ The ob-jectives of the ﬁjob targeting programﬂ are to protect em-
ployees™ jobs and wage scales. These objectives are pro-
tected by Section 7. Thus, the [P]laintiff™s suit, which in-
terferes with, restrains, and coerces employees in their 
Section 7 rights, offends Section 8(a)(1) of the Act. The 
claims which the Plaintiff sought
 to press were preempted. 
. . . . By instituting and pressing the lawsuit above described 
for a recovery grounded on matters preempted by the Act, 

the Respondents violated Section 8(a)(1) of the Act. 
 The Government in effect argues 
Manno is binding on me 
and depositive of the critical issues
 of this case: (1) that JTPs 
are clearly protected under Secti
on 7 of the Act, (2) that state 
lawsuits, like the lawsuit herein
, which attack JTPs are pre-
empted, and (3) that the Respo
ndent violated Section 8(a)(1) 
when it maintained the lawsuit after the issuance of 
Manno. The Respondent argues that 
Manno 
was ill decided, has been 
superseded or reversed and, in all events, does not apply to the 

lawsuit at issue here. The General Counsel and the Charging 
Parties dispute each contention of the Respondent. 
I need not address the scholarly arguments of the parties ad-
vanced skillfully and at length respecting the merits or lack of 
merit underlying the Board™s 
Manno analysis and decision. If 
Manno is current law it binds me; inquiry into the quality of 
analysis, legal merits or correctness of result of a Board deci-
sion is not the task of an administrative law judge. This is also 
true of Manno and its findings. Thus, the 
value or lack of value 
of JTPs generally, whether or 
not they are protected activity 
under Section 7 of the Act or whether or not 
Manno 
should be                                                                                             
 ing adopted the judge™s findings and 
conclusions relevant to this issue 
without comment. Member Cohen expr
essed a concurring view in part 
in fn. 4 at 278: 
[state court lawsuit] pars. 5 and 7 re
late to arguably protected activity, 
and there is no evidence of malice. Accordingly, Member Cohen 
agrees that these paragraphs are pr
eempted within the meaning of fn. 5 
of 
Bill Johnson™s Restaurants v. NLRB, 
461 U.S. 731 (1983). 
In view of the above, Member Cohen does not pass on 
whether these paragraphs have an ﬁunlawful objectiveﬂ within the 
meaning of fn. 5.
 reconsidered, if found applicable 
to the instant case. All these 
arguments are simply not appropriate for an administrative law 
judge to consider. Nor shall I do so
 in this case. It is always 
necessary and appropriate, however, to determine whether or 
not a given case has been modified or reversed by subsequent 
decisions of the Board or Supreme Court. It is also always ap-

propriate to determine if a partic
ular case applies to the issues 
at hand. I shall therefore limit my consideration of the argu-
ments of the parties to these latter two areas. 
The Respondent suggests that the preemption analysis of 
Manno, even if valid at the time of issuance, had been rejected 
by the Supreme Court™s decision in 
Califomia Labor Standards Enforcement v. D
illingham Construction, 519 U.S. 316 (1997). Dillingham deals with preemption questions arising under the 
Employee Retirement Income Security Act (ERISA) and turns 
on the specific legislative and decisional history of that statute. 
A fair reading of both the ma
jority opinion and the dissent 
makes it clear that the Court™s analysis of ERISA matters in this 
area are specific to the statute. I do not find that the result in 
Dillingham commands the conclusion that the Supreme Court 
has modified or reversed the Board™s decision in 
Manno Elec-tric. In agreement with the Charging Parties and the General 
Counsel, I find 
Manno is current law and, therefore, binding on 
me. 
The Respondent also argues on brief at 18 that 
Manno does not apply to the narrow facts of 
this case and, therefore, cannot 
be relied on: 
 This decision, which did not involve a public works project, 

does not refute the fact that California™s prevailing wage does 
not attempt to regulate dues checkoff, does not call into ques-
tion the underlying collective-bargaining agreements, and 
does not concern a dispute properly before the NLRB. [Cita-
tions omitted.] 
 I find the Respondent™s attempt to distinguish the holding in 
Manno also fails. The lawsuit in 
Manno sought and the lawsuit seeks to halt JTPs of the International Brotherhood of Electrical 
Workers which have been found to be protected concerted ac-
tivities in the 
Manno 
case. The fact that statutory employees 
utilize JTPs on California Public Works programs does not 

render the activities less protected 
because of that fact nor in 
some manner diminish the preemption rationale in 
Manno. I find that what the Respondent is truly arguing is that 
Manno is badly or too broadly decided. Th
at issue must be taken to the 
Board. Given all the above, I find th
e General Counsel™s argument that Manno Electric decision controls the instant case is correct. 
I find, therefore, that the Respondent by maintaining the lawsuit 
at all times after the date of issuance of the 
Manno 
decision on 
May 22, 1996, has violated Section 8(a)(1) of the Act. 
5. The General Counsel™s 
Loehman™s Plaza 
theory of 
a violation 
The General Counsel™s second theory is that the Respon-
dent™s lawsuit under Loehman™s Plaza, 305 NLRB 663 (1991), was preempted upon the issuance of the General Counsel™s 
complaint on December 23, 1996, and the Respondent™s con-
duct in supporting and maintaining 
the lawsuit after that date 
was violative of Section 8(a)(1) of the Act. 
The Respondent argued at trial and on brief that the 
Loeh-
man™s Plaza decision the General Counsel relies on was based 
on a subsequently rejected doctrine 
and is no longer good law. 
The Loehman™s Plaza decision relied on by the General Coun-
 ASSOCIATED BUILDERS & CONTRACTORS 139sel here had two elements: (1) an access issue and (2) law-
suit/preemption issues. The lawsuit/preemption portion of the 
case ripened which the Board found a violation of the Act re-
specting an employer™s denial of access. The access element in 
Loehman™s Plaza was decided by the Board under the right of 
access doctrine contained in 
Jean Country, 291 NLRB 11 
(1988), a doctrine specifically re
jected by the Supreme Court 
the following year in 
Lechmere, Inc. v. NLRB, 
502 U.S. 527 
(1992). In light of that Suprem
e Court decision the Board re-
considered and reversed the access element of its 
Loehman™s Plaza decision and reaffirmed its 
earlier decision only to the 
extent consistent with its now 
reconsidered decision reported at 
Loehmann™s Plaza, 
316 NLRB 109 (1995) (
Loehman™s Plaza II). 
Having determined upon reconsideration that access was 
not improperly denied and no violation of the Act occurred in 
denying access, the Board in 
Loehman™s Plaza II 
having found no improper denial of access therefore, also, reconsidered the 

derivative lawsuit issue and foun
d the lawsuit was not in viola-tion of the Act. 
Although the Respondent is correct that the earlier 
Loeh-
man™s Plaza decision has been modified as noted, I do not find 
that its discussion of the preemption issues, nor its teachings 
respecting the issue of the timin
g of preemption nor the proce-
dural aspects of preemption was later modified or is no longer 
good law. A similar argument ag
ainst the preemption holdings 
in Loehmann™s Plaza was rejected by the Board in 
Geske & 
Sons, 317 NLRB 28 (1995). And, as noted in the earlier cited 
cases, the Board continues to cite and rely on 
Loehman™s Plaza 
respecting preemption matters. This being so, and on the basis 
of the analysis and cases cited, supra, I find 
Loehmann™s Plaza 
remains good law and binds me. I therefore find that the Gen-

eral Counsel™s secondary theory 
of a violation is also valid. I 
therefore sustain the violation alleged.
13 6. The General Counsel™s special
 theory respecting Charging 
Party Local 442 
Separately and in addition to th
e other theories of the case, 
the General Counsel amended his co
mplaint to allege that, with 
respect to Charging Party Local 442 alone, the Respondent™s 

lawsuit lacked a reasonable basi
s and was retaliatory since Lo-
cal 442 had never operated its own JTP nor participated in the 
JTP of other Locals. 
Counsel for the Respondent, by letter dated April 15, 1996, 
asserted that he had reviewed 
relevant records and ﬁit is obvi-
ous to me that I must have misnamed the local number and/or 
sought only prospective reliefﬂ in
 the lawsuit respecting Local 
442. Counsel for the Respondent also indicated he had submit-
ted to counsel for the Charging 
Parties the proper procedural 
mechanism whereby Local 442 would be dismissed from the 

state court action when and if the case is finally remanded to 
that forum. The General Counsel 
contests the relevance of the 
Respondent™s posttrial efforts. Thus, at footnote 14, at 13 of his 
brief, the Genera
l Counsel argues: 
 It is no defense that Respondent paid lip service at the hearing 
to the need to dismiss Local 442 from the Lawsuit. It does not 
appear that Respondent has taken any steps to accomplish this 
goal since the date of the unfair labor practice hearing other 
                                                          
                                                           
13 The difference in the violations found is that under the 
Loeh-mann™s Plaza 
theory the Respondent™s violation of Sec. 8(a)(1) of the 
Act commenced on December 23, 1996. Under the 
Manno Electric 
theory the violation commenced on the earlier May 22, 1996 date. 
than sending the Union™s Counsel
 a blank dismissal form with 
instructions for 
him [italics in original
] to fill it out! 
 The General Counsel argues that the total lack of underlying 
factual support for the principal assertions of the Respondent in 
its lawsuit as to Local 442, especially after counsel for the 
Charging Parties specifically pointed out by letter to the Re-
spondent™s counsel that Local
 442 did not have a JTP and 
sought the Respondent™s dismi
ssal of Local 442 from the law-
suit, is sufficient evidence to conclude the Respondent™s motive 
for the lawsuit as to Local 442 was retaliatory citing 
Bill John-
son™s, supra, 461 U.S. at 747; 
H. W. Barss, 
296 NLRB 1286, 1287 (1989); Phoenix Newspapers, 
294 NLRB 47, 48Œ50 
(1989). Based on the representations of counsel for the Respondent, 
noted supra, there seems no doubt that the lawsuit, insofar as 
Local 442 is concerned, will not 
be pursued to a determination 
on its merits, but rather will be
 dismissed or withdrawn. This 
being so, there is no basis for deferring resolution of the matter 
until the lawsuit as to Local 442 is formally concluded. Accord-
ingly, and even though I have sustained the prior theories of a 
violation as to Local 442, a determ
ination of this allegation will 
effect the remedy in this case, I shall, therefore, address the 

General Counsel™s amended allegation.
14 Dealing with the lawsuit count
 against Local 442 alone, there 
is no dispute that Local 442 never operated its own nor joined 
another Local™s JTP. The lawsuit as to Local 442 is therefore 
baseless and without merit. 
Turning to the issue of retaliatory motive, I am prepared to 
accept counsel for the Respondent™s
 assertion that the lawsuit 
was initiated against Local 442 because the Respondent be-

lievedŠalbeit incorrectlyŠthat Local 442, like the other 
Charging Parties operated or participated in a JTP. The issue 
before me for resolution however, is not the motivations of the 
Respondent in filing and initially maintaining the lawsuit.
15 Rather, I must determine the motive of the Respondent in main-
taining the challenged litigation in and after March 1996Šthe 
period starting 6 months before th
e filing of the instant charge. 
Counsel for the Respondent received the letter, quoted in 
part supra, from counsel for the Charging Parties asserting that Local 442 had never operated nor pa
rticipated in a JTP in April 
1994. By March 1996, the Respondent had been given more 
than a reasonable amount 
of time to verify the factual assertions 
made by the Charging Parties as to Local 442 or to pursue the 

matter further with counsel for the Charging Parties. The record 
is clear that at no
 time did counsel for the Respondent do so. 
Given these events, there is no doubt, and I find, that by March 

1996 the Respondent knew or should have known that Local 

442 had not operated or participated
 in a JTP and, that the law-
suitŠunder any and all theories 
of a violation of state lawŠ
improperly included Local 442 
as a defendant. Given this 
 14 I have found, supra, that the Respondent violated Sec. 8(a)(1) of 
the Act respecting all Charging Parties under both a 
Manno Electric 
and a Loehmann™s Plaza 
theory. Sustaining the General Counsel™s 
theory of a violation here would 
move the date of the Respondent™s 
commencement of a violation of Sec. 8(a)(1) to March 3, 1996. See 
also, fn. 16. 
15 Since the charge was filed on September 3, 1996, and Sec. 10(b) 
of the Act provides that no unfair labor practice may be found to have 

occurred more than 6 months preceding the filing of the charge, it is 
unnecessary to find that the Respon
dent should have withdrawn Local 
442 from the lawsuit before March 3, 1996. The lawsuit was filed in 
1994. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140knowledge, I find the Respondent™s continuation of the lawsuit 
as to Local 442 may be regarded as willfully negligent and 
retaliatory.
16 Counsel for the General Counsel and the Charging Parties 
also argue that the lawsuit, was 
indisputably initiated and main-
tained by the Respondent to end or at least to impede and re-
strict the Charging Parties, incl
uding Local 442, and the Locals™ 
represented employees use of JT
Ps. Noting the Board™s finding 
in Manno Electric 
that JTPs are protected Section 7 activities, 
they argue further that the lawsuit is, therefore, of its very na-
ture retaliatory against Section 7 activities and therefore retalia-
tory against Local 442. I agree. 
Given all the above and based on the record as a whole, I 
find the Respondent™s lawsuit as to Local 442 was without a 
reasonable basis, was meritless, 
and that the Respondent™s mo-
tives respecting maintenance of th
e lawsuit as to Local 442, on 
and after March 3, 1996, were re
taliatory against employees™ 
Section 7 activities. Accordingly,
 I find that the Respondent™s 
continued maintenance of its lawsuit against Local 442 at all 
times on and after March 3, 1996, violated Section 8(a)(1) of the Act. The complaint allegation is sustained. 
7. The General Counsel™s general 
Bill Johnson™s Restaurants™ 
theory 
As the counsel for the General C
ounsel notes on brief, if he 
ultimately prevails under his preemption theories as discussed 
supra, the instant lawsuit will not be determined by the state 
court on its merits, but rather will be ended as part of the Re-
spondent™s compliance with a Bo
ard remedial order directing 
the Respondent withdraw or cause 
the dismissal of the lawsuit. 
In such a setting, counsel notes, the instant decision when and if 
it becomes final ﬁwill dispose of this entire matter without the 
need to hold any portion of this proceeding in abeyance.ﬂ (G.C. 
Br. 16.) 
The General Counsel argues, howeve
r, that it is possible that 
aspects of the preemption question will ultimately be resolved 
against the General Counsel and the portion of the complaint, 
paragraph 7, subparagraph (b), 
alleging that the lawsuit ﬁmay 
be rendered baseless, if and when
 the lawsuit™s allegations are 
dismissed on the merits,ﬂ will ri
pen for determination. Given 
this potential state of affairs, 
the General Counsel moves that I 
hold this portion of the complaint in administrative abeyance 
awaiting the final resolution of the lawsuit by the state court 
and at that time solicit the position of the parties to determine 
the appropriate course of action 
to be taken respecting the de-
ferred allegations. 
Counsel for the General Counsel emphasizes however that 
he does not seek that I defer making findings under complaint 
paragraph 7, subparagraph (b), on
 the issues of whether or not: 
(1) the lawsuit concerned Section 7 activities and (2) the law-
suit was filed for a retaliatory motive. Indeed, the General 
Counsel asserts the Board requires such findings by an adminis-
trative law judge in an unfair labor practice case involving a 
                                                          
                                                           
16 Even if counsel for the Respondent
™s inaction in the face of the in-formation provided as to Local 442 was simply reckless indifference to 
and disregard for the circumstances of the Respondent™s opponent in 
litigation, I find such reckless disregar
d is the legal equivalent of con-
scious action in the context of events and also sustains and supports my 
conclusion respecting the Res
pondent™s retaliatory motive. 
Bill Johnson™s Restaurants™ theory of violation not be de-
ferred.
17  I agree with the General Counsel 
that the allegations set forth 
in complaint subparagraph 7(b) should not be addressed unless, 
and until, the lawsuit has been finally dealt with by the state 
court and, that it is therefore, appropriate under 
Bill Johnson™s Restaurants for the Board to stay its hand respecting this 
allegation until the lawsuit is concl
uded. It is also true, as the 
General Counsel points out, that th
e deferral issue arises in an 
unusual context in the instant case. This is so because the 
findings I have made, supra, in sustaining other allegations of 
the complaint, if ultimately sustained, will render a further 
determination respecting the alle
gations of complaint paragraph 
7, subparagraph (b) unnecessary 
and a final determination on 
the merits of the lawsuit by the state court is impossible. 
The Board™s procedural mechanisms in 
Bill Johnson™s Res-
taurants™ cases for deferring rulings on state lawsuits until the 
state litigation is finalized are not comprehensively set out in 

any Board™s Rule or Regulation nor decision. Background reci-
tations in the cases suggest that at least on some occasions 
Board regions hold charges in abeyance precomplaint, pending 
conclusion of state lawsuits.18 As in the instant case, the Gen-
eral Counsel may ask an admini
strative law judge at trial to 
remand to the General Counsel th
e relevant portion of an unfair 
labor practice complaint or seek such remand after the submis-
sion of evidence but before decision issues. So, too, a judge 
might issue a decision of the remaining portions of a complaint 
and retain in deferred status the Bill Johnson™s Restaurants™ 
issue awaiting state court action. In the absence of definitive 

Board guidelines, I find that the 
normal trial discretion granted 
administrative law judges, as set forth in part in the Board™s 

Rules and Regulations Sections 102.25 and 102.35, allows the exercise of substantial discretion in determining the appropriate 

deferral process given the circumstances of each particular 
case. 
In the instant case I agree the allegation in question should 
be deferred. I find, however, that
 it is most appropriate to nei-
ther remand this allegation to th
e General Counsel nor to retain 
jurisdiction over it following 
the issuance of the decision. 
Rather, on the particular facts of
 this case, I find it appropriate to transfer the deferred allegation to the Board at the same time 
my decision issues and the entire case is transferred to the 
Board for such further proceedings on the deferred allegation as 
it deems appropriate. 
I reach this conclusion because I have directed, as part of the 
remedy for other violations fo
und here, that the Respondent 
take action to end its lawsuit an
d direct the Respondent to take 
certain other remedial action in the case. Such a remedy, if 
sustained, will end any need to address the allegations of com-
plaint subparagraph 7(b).
19 If the violations found and remedy 
 17 The General Counsel cites for this proposition an unpublished de-
cision of the Board dealing with a special appeal of an administrative 
law judge™s ruling respecting the sp
ecific deferral procedures to be 
utilized in a Bill Johnson™s Restaurants
™ case made at trial. I do not 
regard such unpublished holdings of 
the Board to be binding precedent. When the Board establishes contro
lling precedent on any matter rele-
vant to unfair labor practice proceedi
ngs, it does so by rule or published 
decision. 
18 See, e.g., 
H. W. Barss Co., 
296 NLRB 1286, 1290 fn. 1 (1989). 
19 The only extension of the remedy directed herein that would occur 
if the deferred violation were sust
ained would be to require the Re-
spondent to make all Charging Parties other than Local 442 whole for 
 ASSOCIATED BUILDERS & CONTRACTORS 141directed herein do not withstand review, the state court action 
may go forward and reach a decision on the merits of the law-
suit. In such a setting the Board may chose to decide the de-
ferred matter itself or, as it determines is appropriate, either 
remand the matter to this or another judge or take other action 
as appropriate. It is simply neither more efficient nor likely to 
conserve the resources of the parties for me to retain jurisdic-
tion of the deferred allegation in this setting. 
Again because of the unusual context of this remaining alle-
gation, I decline the General C
ounsel™s request that I make 
findings respecting whether or not the employees™ activities 

challenged by the lawsuit are 
protected under Section 7 and 
whether or not the lawsuit has been maintained by the Respon-
dent for a retaliatory motive. I 
decline to make such findings even though, as the General Counsel
 anticipated in his brief, I 
have made such findings with resp
ect to other allegations of the 
complaint. Rulings on those portions of the General Counsel™s 
case respecting paragraph 7 of the complaint are necessary only 
if my findings on the other portions of the complaint do not 
withstand the review process. It is seemingly c
ontradictory to 
assume that my findings as to 
protected activity and retaliatory 
motive made respecting other portions of the complaint will be 
rejected, yet I should utilize the 
same analysis and findings and 
conclusions to make additional findings, respecting motive, and 

protected activity as they apply to the instant allegation. Rather, 
I think it far more appropriate to 
defer all findings respecting all 
elements of the violation of the Act alleged in paragraph 7 of 

the complaint and allow the review process to reduce the con-
tingencies necessary to resolve this complaint allegation. With 
such contingencies removed, if it were then necessary, the 
Board or, upon remand, an admini
strative law judge should be 
able to make all necessary find
ings and conclusions respecting 
this deferred allegation in the normal manner. 
REMEDY Having found that the Respondent
 has violated the Act, I 
shall direct it to cease and desist therefrom, and take certain 

affirmative action in order to effectuate the purposes and poli-
cies of the Act, including the posting of a remedial notice con-
sistent with the Board™s recent modifications to its standard 
remedies in 
Indian Hills Care Center, 
321 NLRB 144 (1996). 
That the Respondent should be required to post a notice for 
the edification of its employees 
is traditional, but in this case 
does little to inform the employee
s truly involved in the matters 
found violative of the Act. Were
 the notice posting requirement 
in this case simply limited to the posting of a notice to be read 

by the Respondent™s few employee
s, the notification aspect of 
the Board™s remedy would be esse
ntially useless. This is so 
because it is not just Respondent™s employees, but rather, and 
more importantly, the employees of its employer members and 
the employees of the employers signatory to contracts with the 
Charging Parties who have immediate interests in the existence 
and maintenance of the Respondent
™s lawsuit. It is they who 
have the greater interest in the instant unfair labor practice pro-
ceeding and who should, in my view, properly be notified of 
the remedy directed here. 
In unfair labor practice cases in which a labor organization is 
found to have committed violations of the Act with respect to 
employees of various employer
s, the normal posting remedy 
                                                                                            
                                                           
litigation expenses back to March 3,
 1996. Currently all the Charging Parties save Local 442 will receive litigation expenses only to May 22, 
1996. See also the section of this decision entitled the remedy, infra. 
provides, in addition to the ﬁusualﬂ posting by the respondent at 
its place of business, for the supplying of notices to willing 
employers whose employees were the subject of the unfair 
labor practice findings for posting 
at their places of business. 
See, e.g., 
Electrical Workers IBEW
 Local 6 (San Francisco 
Electrical Contractors), 
318 NLRB 109, 143 (1995). That 
augmented posting remedy seems 
particularly appropriate in 
this case. I shall direct it. 
It also seems appropriate for the reasons given above to also 
notify the employees of the Re
spondent™s member employers 
of the result herein by posting the Board™s normal notice. It 

may fairly be expected however that, although they might well 
be included in the class of ﬁwilling employersﬂ above, it is as a 
practical reality unlik
ely the employer members of the Respon-
dent will be interested in voluntarily posting the notice herein 
for their employees edification. Should they be compelled to do 
so? 
The employer members of the Respondent were not named 
in the charge nor in the complaint save for jurisdictional pur-
poses. They were not, insofar as 
the record indicates, served 
with the charge or the complaint nor did any participate in the 
hearing. They were not found guilty of any wrongdoing here. 
No party sought a finding, nor have I found the employer 
members liable for any miscon
duct of the Respondent. What 
possible basis exists then for compelling them to post the reme-

dial notice? 
The complaint alleged, the answer admitted, the lawsuit on 
its face indicates, and the reco
rd fully supports the proposition, 
that the Respondent ﬁfunctioned as an agent of its members 

within the meaning of Section 2(
13) of the Act with respect to 
. . . the Lawsuitﬂ and that it filed its lawsuit ﬁon behalf of its 
constituent members.ﬂ I specifically find that this uncontested 
principle-agent relationship ex
isted respecting the lawsuit. 
The Board in Manno Electric, 
321 NLRB 278 fn. 3 (1996), made clear that its remedial pr
ovisions could properly be ex-
tended to an individual who had acted jointly in filing and 
maintaining a wrongful lawsuitŠwithout considering the tradi-
tional basis for finding joint liabilityŠin that case an alter ego 
relationshipŠin order to avoid 
frustrating the remedial provi-
sions of the Act. There is no suggestion that the Respondent™s 
employer members should be held
 jointly and severally liable 
for the financial or other nonpos
ting obligations imposed on the 
Respondent. Given the unusual circumstances of this case, 
however, I find there is an important need to insure that all 

potentially interested employees
 have an opportunity to read 
the attached remedial notice and there is a sufficient nexus 
between the Respondent and its 
employer members regarding 
the lawsuit and in the instant unfair labor practice case to sub-
ject each of the employer members of the Respondent to the 
portion of the remedial order requiring their posting of copies 
of the remedial notice. 
I shall also include in the directed remedy the Board™s nor-
mal requirement in wrongful lawsuit cases that the Respondent 
cease and desist from prosecuting and withdraw or dismiss its 

lawsuit. Manno Electric, supra. I will also require the Respon-
dent make whole each of the Ch
arging Parties for its reasonable 
legal fees and expenses at all st
ages and all courts visited dur-
ing the lawsuit™s litigation, with interest.
20 Teamsters Local 776  20 Three dates have been found the starting dates for the Respon-
dent™s violation of the Act under the three theories noted: (1) March 3, 
1996, the 
Bill Johnson™s Restaurant™s 
date found as to Local 442 and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142(Rite Aid), 
305 NLRB 832 fn. 10 at 835 (1991), enfd. 973 F.2d 
230 (3d Cir. 1992), cert. denied
 507 U.S. 959 (1993). Interest 
shall be computed in the manner prescribed in 
New Horizons for the Retarded, 
283 NLRB 1173 (1987). 
Three different dates have been found the starting dates for 
the Respondent™s violation of the Act under the three theories 
noted: (1) March 3, 1996, the 
Bill Johnson™s Restaurants™ 
date found as to Local 442 and pending respecting the other Charg-
ing Parties in the deferred al
legation, (2) May 22, 1996, the 
Manno Electric date, and (3) December 23, 1996, the 
Loeh-
mann™s Plaza date. Normally the Responde
nt is liable to make whole the Charging Parties from the time it started to violate 
the Act. It may be, as the Respo
ndent argues on brief at 3, that 
nothing occurred in the litigation in the 6-month period before 
the filing of the charge. That would mean there would be no practical difference in the litig
ation expense portion of the rem-edy resulting for selecting one or another of the three different 
dates discussed, supra, at whic
h the Respondent™s violation of 
the Act commenced under the Ge
neral Counsel™s different theories of a violation. The assertion that nothing happened 
respecting the lawsuit during this
 6-month period is not conclu-sively established in the record however. 
In the unusual circumstances presented here, it is my instinct 
for simplicity™s sake to require the Respondent to make all 

Charging Parties whole for their litigation expenses incurred on 
and after March 3, 1996, the date 
6 months before the filing of 
the charge. Board policy, however, is to match the beginning 
date of the litigation expense to the date the Act was first vio-
lated by the Respondent as to each Charging Party. Based on 
my findings, the date the compensatory period begins shall be 
March 3, 1996, for Local 442 and May 22, 1996, for the other 
Charging Parties.
21 CONCLUSIONS OF LAW 
1. The Respondent, its member employers in the aggregate 
and the employer members individually meeting the Board™s 
jurisdictional standards for other than indirect inflow or indirect 
outflow are, and each of them is, and has been at all relevant 
times, employers engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2. The Charging Parties are, and each of them is, labor or-
ganizations within the meaning 
of Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) of the Act by en-
gaging in the following acts and conduct with respect to a law-
suit filed against the Charging Parties in California State Supe-
                                                                                            
                                                           
pending respecting the other Charging Parties, (2) May 22, 1996, the 
Manno Electric 
date, and (3) December 23, 1996, the 
Loehmann™s 
Plaza 
date. Normally the Respondent is 
liable for injury to the Charg-
ing Parties from the time it started to violate the Act. It may be as the 

Respondent argues on Br. at 3 that no
thing occurred in the litigation in 
the 6-month period before the filing 
of the charge so that the three 
different dates at which the Resp
ondent™s violation of the Act com-
menced would not effect the remedy even if such dates were taken at 
the time when the litigation expense 
remedy was to commence. This is 
not conclusively established in the record, however. 
21 Were the 
Manno Electric theory sustained to fail on review, the 
Charging Parties other than Local 442 would receive compensation for 

expenses incurred on and after December 23, 1996, under the 
Loeh-mann™s Plaza 
theory sustained, supra. If the deferred 
Bill Johnson™s 
Restaurants™ 
theory of a violation were to
 be sustained at some point, 
all the Charging Parties would receive compensation from March 3, 
1996. 
rior Court in 1994, and maintained thereafter in various courts 
to date. 
(a) On and after the issuance of the Board™s decision in 
Manno Electric, 321 NLRB 278 (1996), on December 23, 
1996, maintaining the lawsuit in the face of its preemption by 
Federal law. 
(b) On and after the issuance of original complaint in the in-
stant matter on May 22, 1996, maintaining the lawsuit in the 
face of its preemption by Federal law. 
(c) On and after March 3, 1996, maintaining the lawsuit as to 
Charging Party Local 442 with 
a retaliatory motive, knowing 
that the suit as to Local 442 
was baseless and 
without merit. 4. The unfair labor practices described above are unfair labor 
practices within the meaning of Section 2(6) and (7) of the Act. 
5. The allegations of the comp
laint alleged in paragraph 7 
and its conclusionary paragraphs alleging that the lawsuit in its 

entirety was without merit and file
d for retaliatory reasons will 
be deferred pending the final resolution of the lawsuit by the 
California Superior Court in and for the city and county of San 
Francisco. On such final resolution, individual Charging Par-
ties, the General Counsel, and/or
 the Respondent may move the 
Board directly to take such fu
rther action concerning this de-
ferred allegation. 
On the above findings of fact and conclusions of law and on 
the basis of the entire record, I issue the following recom-
mended22 ORDER A. The Respondent, the Associ
ated Builders and Contractors 
Inc., Golden Gate Chapter, Dublin, California, its officers, 

agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Prosecuting and maintaining its lawsuit before any court 
against any of the Charging Parties. 
(b) In any like or related manner restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the National Labor Relations Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Withdraw and, if necessary, 
otherwise seek to dismiss its 
lawsuit in any and all courts where it is pending or to which it 
has been remanded. 
(b) In the manner set forth in the remedy portion of this deci-
sion, reimburse each of the Charging Parties for its reasonable 
expenses and legal fees incurred in its defense of the lawsuit in 
the California State Superior Court, the Federal District Court, 
and the Federal Circuit Court of 
Appeals and subsequent courts to which the lawsuit have been
 removed, remanded, or trans-
ferred, with interest. 
B. The Respondent, the Associated Builders and Contractors 
Inc., Golden Gate Chapter, Dublin, California, its officers, 
agents, successors, and assigns, and all
 its employer members 
doing business in Northern California shall take the following 

affirmative action designed to effectuate the policies of the Act. 
1. Within 14 days after service by the Region, post at all 
their Northern California business offices and other places 
where notices to their employees are customarily posted, copies 
 22 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections shall be waived for all pur-

poses. 
 ASSOCIATED BUILDERS & CONTRACTORS 143of the attached notice marked ﬁAppendix.ﬂ
23 Copies of the notice, on forms provided by the 
Regional Director, in English 
and such other languages as the Regional Director determines 
are necessary to fully communicate with employees, after being 
signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent and each of its employer members 

and maintained for 60 consecutive 
days in conspicuous places, 
including all places where notices to employees are customarily 
posted. Signed copies of the notice shall also be provided to the 
Region for transmittal to, and posting by, each willing contract-
ing employer signatory to a contract with any of the Charging 
Parties in sufficient number to allow posting at all jobsites 
where the willing employers employ employees represented by 
any of the Charging Parties. Reas
onable steps shall be taken by 
the Respondent and its employer 
members to ensure the notices 
are not altered, defaced, or covered by other material. In the 
event that, during the pendancy 
of these proceedings, the Re-
spondent or any employer member
 has gone out of business or 
closed the facilities involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the closed employer member at any time since 

March 3, 1996. 
2. Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent and each employer member has taken to comply. 
The Respondent may submit such cer
tifications on behalf of its 
authorizing employer members. 
C. The allegations of the complaint set forth in paragraph 7 
and its conclusionary paragraphs alleging that the lawsuit in its 
entirety was baseless and without 
merit and filed for retaliatory 
reasons will be deferred pendi
ng the final resolution of the 
lawsuit. On such final resolutio
n, individual Charging Parties, 
the General Counsel, and/or the Respondent may move the 
Board directly to take such 
action concerning these deferred 
allegations as is then deemed appropriate. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 Associated Builders and Contractors, Inc., Golden Gate Chap-
ter, is an association of nonunio
n employers in the construction 
                                                          
 23 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading, ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ 
industry. The National Labor Re
lations Board has determined 
that we have violated the National Labor Relations Act and has 
ordered us and our employer members to post this notice, and 
to supply signed notices to willing employers who are signatory 
to contracts with the following Northern California Locals of 
the International, Brotherhood of Electrical Workers, AFLŒ
CIO: Locals 180, 302, 332, 340, 442, 551, 595, 617, and 684 
for posting at their jobsites. 
Federal labor law embodied in 
Section 7 of the National La-
bor Relations Act gives employees the right to form, join, or 
assist any union, to act together
 for mutual aid or protection and 
to chose not to engage in any of these protected concerted ac-
tivities. 
The National Labor Relations Board has determined that the 
job targeting programs establishe
d by the above noted Locals of 
the International Brotherhood of Electrical Workers, AFLŒCIO, 

are protected concerted activities under the National Labor 
Relations Act and Federal law. The Board further found that Federal law preempts state la
w concerning these IBEW job 
targeting programs and that the programs and the protected 
concerted activities of the employees working under them may 
not properly be challenged in state courts. 
Given all the above, and as re
quired by the National Labor 
Relations Board, we give our employees, the employees of our 
employer members and the employ
ees of signatory contractors 
with the IBEW Locals noted above the following assurances: 
 WE WILL NOT challenge in state court the job targeting pro-
grams operated by the Internati
onal Brotherhood of Electrical 
Workers Locals 180, 302, 332, 340, 442, 551, 595, 617, and 684. WE WILL NOT continue to prosecute and maintain a lawsuit 
filed by us or on behalf of our member employers in 1994 in 
the California Superior Court in and for the city and county of 
San Francisco, and litigated thereafter in the Federal courts 
challenging the validity of the IBEW job targeting programs 
under state law. 
WE WILL NOT in any like or related manner restrain or co-
erce employees in the exercise of the rights guaranteed them by 
Section 7 of the Nationa
l Labor Relations Act. 
WE WILL withdraw and, if necessary, otherwise seek to 
dismiss or end the lawsuit described above. 
WE WILL reimburse each of the IBEW Locals used by us in 
the noted lawsuit for its reason
able expenses and legal fees incurred in its defense against our lawsuit, with interest. 
 ASSOCIATED BUILDERS AND CONTRACTORS, INC., 
GOLDEN GATE CHAPTER   